     Case: 1:21-cv-02104 Document #: 4 Filed: 04/19/21 Page 1 of 2 PageID #:118




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINIOS
                                     --------

PIPP MOBILE STORAGE                  )
                SYSTEMS, INC.        )
                                     )
                  Plaintiff,         )
                                     )                Civil Action No. 21-cv-02104
            v.                       )
                                     )                Hon. Sara L. Ellis
INNOVATIVE GROWERS                   )
            EQUIPMENT, INC.          )
                                     )
                                     )
                  Defendant.         )
____________________________________ )



                  PLAINTIFF’S LR 3.2 NOTIFICATION OF AFFILIATES

        Pursuant to Local Rule 3.2, Plaintiff, Pipp Mobile Storage Systems, Inc., states that it has

no publicly held affiliates.



Dated: April 19, 2021                                         __/s/ Gregory P. Casimer _
                                                              Gregory P. Casimer
                                                              IARDC # 6257750
                                                              Thorelli & Associates
                                                              Three First National Plaza
                                                              70 West Madison Street, Suite 5750
                                                              Chicago, Illinois 60602
                                                              (312) 357-0300
                                                              greg@thorelli.com
                                                              Attorneys for Plaintiff
                                                              Pipp Mobile Storage Systems, Inc.


                                                              Of Counsel:
                                                              Terence J. Linn
                                                              Karl Ondersma
                                                              Bryce Whitworth
Case: 1:21-cv-02104 Document #: 4 Filed: 04/19/21 Page 2 of 2 PageID #:119




                                              Gardner, Linn, Burkhart &
                                              Ondersma LLP
                                              2900 Charlevoix Drive SE, Suite 300
                                              Grand Rapids, Michigan 49546
                                              (616) 975-5500
                                              linn@gardner-linn.com
                                              ondersma@gardner-linn.com
                                              whitworth@gardner-linn.com
                                              Attorneys for Plaintiff Pipp Mobile
                                              Storage Systems, Inc.
